Title: To John Adams from William Smith, 2 May 1785
From: Smith, William
To: Adams, John


          
            Dear Sr.
            Boston 2d May. 1785.
          
          I wrote you about 3 Weeks since by Col. Norton & inclos’d you some of our last papers. since which a Meeting of the Merchants & Traders of this Town has been held to consider what measures were necessary to be taken, to place the trade of the Continent, on a respectable footing. they have drawn up a petition to Congress, recommending a general system of Commerce thro’ the United-States, & another to our next general assembly that they wou’d pass an act to prevent British Ships from enterg. our ports on the same terms with our own shipg. in short, they have recommendd. that to be done, which shou’d have taken place, immediately on the conclusion of peace— Our Cod Fishery has revive’d much the last 2 Years, they have out of Cape-Ann & Marblehead abt. 1/3d the number of Schooners they had before the Warr. & other Towns are increasing in proportion, the heavy duty on Oyl prevents the increase of the Whale Fishery.— in the course of 6 Months in the year 1784—372 Vessells enter’d at this Naval Office & 450 were clear’d out in the same time. there are now 26 Distill Houses which on an average are suppos’d to turn out 400 Hhds of Rum annually—8 Sugar Houses which with proper encouragement wou’d manufacture sufficient to supply the State. there are 9 Rope Walks which find constant employ for 100 Men—for their encouragement no Duty is paid on Hemp & to promote the Fishery no Duty is paid on Salt. with Industry & Ecconomy we may become a respectable people, Extravagance & Idleness are the foundation of our present complaints. I have given you a short account of the Trade of this Town. I hope that it will soon increase, it certainly is in our own power to make such regulations as will produce this effect.—
          you will please to remember me to Mrs. & Miss A. & Mr John & accept the best wishes of. / Yr. Oblig’d Friend
          
            Wm. Smith
          
        